Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed July 13, 2022 is acknowledged.
-	Claim(s) 1, 3, 6, 7, 12, 14-16 is/are amended
-	Claim(s) 2, 4, 5, 13 is/are canceled
-	Claim(s) 1, 3, 6-12, 14-20 is/are pending in the application.

Allowable Subject Matter
Claims 1, 3, 6-12, 14-20  are allowed.
The following is an examiner' s statement of reasons for allowance: 
The claimed invention (claim 1 as representative of the independent claims) recites “A display panel, wherein a display region of the display panel comprises a plurality of pixel units distributed in an array, a non-display region of the display panel comprises a gate driver on array (GOA) circuit region positioned at at least one side of the display region, and the GOA circuit region comprises cascaded n-staged GOA circuit units and N high-frequency clock signal lines extending in a column direction, where n and N are positive integers greater than or equal to 2; wherein each of the staged GOA circuit units is electrically connected to one of the N high-frequency clock signal lines through a signal connection line, and each of the staged GOA circuit units is correspondingly connected to a row of the pixel units; wherein a first high-frequency clock signal line to an N-th high-frequency clock signal line in the GOA circuit region are arranged on the side of the display region in sequence from near to far: wherein the display panel further comprises at least two compensation unit groups arranged along the column direction, the compensation unit groups are positioned in a region where the N high-frequency clock signal lines are positioned, and one of the compensation unit groups comprises N-1 compensation units; wherein the first high-frequency clock signal line to an (N-i)th high-frequency clock signal line are electrically connected to the N-1 compensation units in a one-to-one correspondence, wherein the compensation units are positioned at a side away from the display region where the high-frequency clock signal lines are connected to the compensation units; wherein the signal connection line and the high-frequency clock signal lines are arranged in different layers, the signal connection line is bridged with one of the high-frequency clock signal lines through a bridge connection, and the compensation units are arranged in a same layer as the signal connection lines and are electrically connected to the signal connection lines; wherein one of the compensation units and the signal connection line connected to a corresponding high-frequency clock signal line are respectively positioned at two opposite sides of the corresponding high-frequency clock signal line, and the one of the compensation units spans at least one of the high-frequency clock signal lines in a direction crossing the high-frequency clock signal lines; and wherein a first compensation capacitator is formed between the one of the compensation units and the corresponding high-frequency clock signal line under the one of the compensation units.”.
Claim 12 recites similar allowable subject matter

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein the signal connection line and the high-frequency clock signal lines are arranged in different layers, the signal connection line is bridged with one of the high-frequency clock signal lines through a bridge connection, and the compensation units are arranged in a same layer as the signal connection lines and are electrically connected to the signal connection lines; wherein one of the compensation units and the signal connection line connected to a corresponding high-frequency clock signal line are respectively positioned at two opposite sides of the corresponding high-frequency clock signal line, and the one of the compensation units spans at least one of the high-frequency clock signal lines in a direction crossing the high-frequency clock signal lines; and wherein a first compensation capacitator is formed between the one of the compensation units and the corresponding high-frequency clock signal line under the one of the compensation units.	

Applicant has argued these features in the Remarks dated July 13, 2022 on page 1-12.  These features find support at least at figure 1 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1, 3, 6-12, 14-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. . Kim et al, U.S. Patent Publication No. 20080049156 (liquid crystal display having delay compensation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625